Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 1 of 26 PageID #: 3010




                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

DASHUNDA L. HARMON and                  )
VANESSA SINGLETARY,                     )
                                        )
             Movants/Defendants,        )
                                        )     Crim. Act. No.      13-74-CFC-03
      V.                                )                         13-74-CFC-04
                                        )     Civ. Act. No.       17-1651-CFC
                                        )                         17-1652-CFC
UNITED STATES OF AMERICA,               )
                                        )
             Respondent/Plaintiff.      )




                             MEMORANDUM OPINION 1




Dashunda L. Harmon. Pro se Movant.
Vanessa Singletary. Pro se Movant.

Whitney Cloud. Assistant United States Attorney, United States Department of Justice,
Wilmington, Delaware. Attorney for Respondent.




March 26, 2021
Wilmington, Delaware




1
 This case was originally assigned to the Honorable Gregory M. Sleet, and was re-
assigned to the undersigned judge on September 20, 2018.
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 2 of 26 PageID #: 3011



      tL l~/I~-
CONNOLL        ~N1TED.BfATES DISTRICT JUDGE:

I.      INTRODUCTION

        Movants Dashunda Harmon and Vanessa Singletary (collectively, "Movants")

have filed identical Motions to Vacate, Set Aside, or Correct Sentence pursuant to 28

U.S.C. § 2255 ("Motion"). (D.I. 226 in Harmon, 13cr74-CFC-03; D.I. 226 in Singletary,

13cr74-CFC-04) The United States filed an Answer in Opposition. (D.I. 243 in Harmon,

13cr74-CFC-03; D.I. 243 in Singletary, 13cr74-CFC-04) Movants filed identical Replies

("Reply"). (D.I. 244 in Harmon, 13cr74-CFC-03; D.I. 244 in Singletary, 13cr74-CFC-04)

Closer examination of the Motion reveals that it is actually a combined Motion for New

Trial Pursuant to Federal Rule of Criminal Procedure 33 and a Motion to Vacate

Sentence Under§ 2255. For the reasons discussed, the Court will deny Movants'

combined Rule 33 Motion for New Trial/§ 2255 Motion without holding an evidentiary

hearing. 2

II.     BACKGROUND

               A 2013 grand jury indictment charged both [Movants] with
               conspiracy to commit armed bank robbery, aiding and abetting
               armed bank robbery, and use of a firearm in relation to a crime of
               violence. At trial, the government relied extensively upon the
               testimony of Phillip Yates, one of the two other participants in the
               robbery. Yates testified that he and Larry Pierce developed a plan
               to rob the M&T Bank and solicited [Movant Singletary] to serve as a
               getaway driver. [Movant Singletary] then recruited her friend
               [Movant Harmon] to join in the planned robbery. [Movants] drove
               Pierce and Yates to the designated rendezvous point in Yates's
               vehicle, at which point the two men retrieved latex gloves and
               handguns from the car and set off on foot to rob the bank.
             , According to Yates, [Movants] agreed to wait at the rendezvous
               point while Pierce and Yates robbed the bank, and then to drive
               them to safety; in exchange, Pierce and Yates agreed to pay them
2 Forthe most part, the relevant D.I. numbers in each of the Movant's § 2255 proceeding
are identical. Therefore, unless needed for proper identification, the Court will only refer
to a single D.I. number without identifying the specific case number.
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 3 of 26 PageID #: 3012




             $500 each. Yates successfully made it back to the car, but after
             detecting significant police presence in the area, he exited the car
             and was later apprehended on foot. Subsequently, [Movant
             Singletary] called 911 and claimed that someone had held a gun to
             her head and forced both her and [Movant Harmon] to drive.

             Yates confessed to the robbery and testified extensively against
             [Movants] at trial. While testifying, Yates was questioned at length
             regarding drug-dealing activities that he allegedly engaged in
             during the time period that he planned and executed the robbery.
             Yates denied these allegations. Defense counsel attempted to
             impeach Yates with text messages he sent referring to illegal
             activity. Subsequently, defense counsel informed the District Court
             that they believed that Yates had perjured himself in denying the
             drug-dealing allegations. The District Court met with all parties and
             determined that while calling Yates's credibility into question was
             appropriate, there was no basis to believe that the government had
             knowingly suborned perjury, characterizing what transpired during
             Yates's cross-examination as "entirely in the normal course of an
             adversary process." Defense counsel then fully explored the topic
             of Yates's credibility in their closing statements.

             [Movants] were convicted on both the conspiracy and aiding and
             abetting bank robbery charges. After the verdicts were entered,
             [Movants] both moved for a new trial, arguing that they had been
             prejudiced by the government's failure to acknowledge and correct
             Yates's false trial testimony. [Movant Harmon] also brought a
             sufficiency challenge under Federal Rules of Criminal Procedure
             29(c) and 33, arguing (1) there was insufficient evidence to sustain
             the jury's verdict and (2) a heightened standard of sufficiency was
             required because of the risk of an unlawful conviction based upon
             the false testimony of a co-conspirator. The District Court denied
             these motions, finding that: (1) Yates's asserted untruthful
             statements were not material to the case against [Movants] and did
             not establish a "reasonable likelihood that the verdict would be
             affected"; (2) the court had instructed the jury to weigh the
             credibility of various sources, including Yates; and (3) a reasonable
             jury could have found [Movant Harmon] guilty on both counts.

United States v. Harmon, 681 F. App'x 152, 154-55 (3d Cir. 2017).

      In December 2015, as Movants prepared to file their appeals, defense counsel

for Movant Singletary was contacted by an inmate not affiliated with Movants' case,

                                           2
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 4 of 26 PageID #: 3013




Herbert Aiken, who claimed to have spoken to Phillip Yates prior to Movants' trial.

According to Aiken, Yates told Aiken of his intent to lie at Movants' trial. (0.1. 226-1 at

23-25; 0.1. 243-4 at 2) After asking Aiken to confirm his account in writing and receiving

that letter, defense counsel for Movant Harmon filed Aiken's letter ex parle and under

seal in this Court on January 29, 2016, asking that both attorneys for Movants be

reappointed as defense counsel in order to investigate Aiken's account. (0.1. 243-4 at

2-3; 0.1. 243-5 at 2-3) Defense counsel specifically requested reappointment for the

purpose of evaluating whether the allegations in Aiken's letter met the standards for a

Rule 33 motion for new trial. (0.1. 243-4 at 3; 0.1. 243-5 at 3) Defense counsel were

not reappointed to represent Movants.

       Meanwhile, on February 8, 2016 (eleven days after filing Aiken's letter with this

Court), in their appointed capacity as appellate counsel, Movants' attorneys filed

opening briefs on behalf of Movants with the Court of Appeals for the Third Circuit. (0.1.

243 at 11) The appellate briefs did not reference Aiken's letter.

       The Government filed its appellate response on March 31, 2016. (0.1. 243 at 11)

Prior to filing Movant Harmon's reply in the Third Circuit, her defense/appellate counsel,

Mr. Koyste, notified Movant Harmon that Judge Sleet had not reappointed him to

investigate Aiken's letter, and enclosed a copy of the opening briefs filed in the Third

Circuit. (0.1. 226-1 at 27; 0.1 243-5 at 3-4) Mr. Koyste also explained in a phone call

with Movant Harmon why he could not include Aiken's letter in the brief to the Third

Circuit. (0.1. 243-5 at 4) The information was eventually shared between Movants.

(0.1. 226 at 10)


                                              3
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 5 of 26 PageID #: 3014




       The Third Circuit denied Movants' consolidated appeal on March 2, 2017,

affirming their judgments of conviction. See Harmon, 681 F. App'x at 156. Movant

Harmon petitioned the Supreme Court for certiorari, which was denied on October 2,

2017. See Harmon v. United States, 138 S.Ct. 142 (Table), 2017 WL 2505738 (2017).

Ill.   DISCUSSION

       Movants originally filed the instant Motion as a "Motion for Relief from a

Judgment of the United States Court of Appeals for the Third Circuit Pursuant to Fed. R.

Civ. P. Rule 60(b)(I), (2), and (6)." (0.1. 226) The Government responded to the Motion

on October 26, 2017, noting the inapplicability of Federal Rule of Civil Procedure 60(b)

as a form of relief, and requesting that the Court issue a notice to Movants to elect

among remedies, including having their motion recharacterized as a motion pursuant to

28 U.S.C. § 2255. (0.1. 229) The Court issued such an election form to Movants on

November 15, 2017. (0.1. 230) Movants responded on November 28, 2017, consenting

to the motion being recharacterized as a motion for relief under 28 U.S.C. § 2255. 0.1.

232)

       The instant Motion asks the Court to reconsider prior decisions made in Movants'

case (including, presumably, Judge Sleet's denial of their post-trial Rule 29 motion for

acquittal and Rule 33 motion for new trial) in light of "newly discovered evidence,"

namely, Aiken's letter. Movants essentially assert that Aiken's letter proves their

consistent contention that Phillip Yates, the co-defendant who testified at trial

concerning their involvement in the robbery, lied about while testifying in order to




                                             4
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 6 of 26 PageID #: 3015




receive cooperation credit. 3 Relying on Aiken's letter, Movants appear to assert three

grounds for relief in their Motion: (1) defense counsel provided ineffective assistance by

failing to investigate the assertions in Aiken's letter more thoroughly; (2) the same

defense counsel, while acting as appellate counsel, provided ineffective assistance by

failing to present the allegations in Aiken's letter on appeal; and (3) Aiken's letter

"demonstrates their innocence" "because they had only agreed to socialize with their

codefendants for the purpose of 'stripping' and 'getting high,' and [] they had no

knowledge of any plan to rob a bank or[] intent to rob a bank."4 (D.I. 226 at 4-14)

       To the extent Movants allege ineffective assistance of counsel, they have

properly raised their allegations in a § 2255 Motion. See Massaro v. United States, 538

U.S. 500 (2003). Nevertheless, to the extent Movants seek relief independent of their

ineffective assistance of counsel claims based on "newly discovered evidence," the

Court construes their request to be a Motion for New Trial filed pursuant to Federal Rule


3 Movants  specifically assert: "Newly Discovered Evidence exist[s] [Aiken's letter] that
avers that [Movants'] codefendant, and the government's primary witness, Yates,
actively engaged in the knowing resolve to commit perjury, by testifying falsely against
[Movants], at [Movants'] trial, in what has been stated to be Yates' calculated action to
achieve a reduced prison sentence for his leading role in orchestrating a bank robbery."
(D.I. 226 at 4)
4The Motion initially discusses how the reference in Aiken's letter that Yates was a drug

dealer bolstered the argument made in Movants' case that Yates had lied about his
drug-dealing activities while testifying, and was relevant for showing that Movants
believed the guns they saw in the car prior to the robbery were related to Yates' drug
dealing business rather than potential instruments for furthering the robbery. (D.I. 226
at 7-8) The Court does not view this convoluted and tenuous argument as the main
focus of the Motion. Nevertheless, to the extent Movants' theory about Aiken's letter
bolstering defense counsels' argument regarding Yates' alleged perjury concerning his
drug dealing activities is the primary focus of the Motion, the Court concludes that it
does not warrant a new trial. Using Aiken's letter as a way of further demonstrating
Yates' alleged misrepresentations about his drug dealing is cumulative, impeaching,
and not likely to produce an acquittal.
                                              5
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 7 of 26 PageID #: 3016




of Criminal Procedure 33. See, e.g., United States v. Felder, 529 F. App'x 111, 112-13

(3d Cir. June 19, 2013) (affirming the district court's recharacterization of a prose

motion as a Rule 33 motion for new trial); United States v. Bales, 1997 WL 825245, at

*3 (E.D. Pa. Dec. 19, 1997) (construing some claims in a prose filing as a Rule 33

motion, and other claims as a§ 2255 motion). Both requests are timely filed under Rule

33 and§ 2255. See Fed. R. Crim. P. 33 (b)(1) ("Any motion for a new trial grounded on

newly discovered evidence must be filed within three years after the verdict."); 28

U.S.C. § 2255 (f)(1) (establishing a one-year deadline for filing a§ 2255 motion).

       A. Relevant Portions of Aiken's Letter

       In his letter, Aiken explains that he and Yates were in prison together between

2013-2015, and that he had known Yates, a heroin and crack cocaine dealer, since

2008. (0.1. 243-4 at 7, 9) Although charged in prison for different crimes, he and Yates

were represented by same attorney and were being prosecuted by the same Assistant

United States Attorney ("AUSA"). (/d.) While they were discussing their individual

cases, Yates stated that he was facing a lot of prison time. (0.1. 243-4 at 7) Yates then

told Aiken about how he was "going to cooperate against his co-defendants to get his

time reduced." (Id. at 8) Yates also told Aiken that his defense counsel and the AUSA

"were working together'' and "encouraged him to tell the truth but to also lie [about] his

codefendants because of [a] lack of evidence, by his testimony it would help the

Government convict any of his codefendants if they wished to go to trial." (Id.) More

specifically, the letter asserts the following information:

                      [Yates] told me I should cooperate, and if I do, I would
                      get a low end sentence or time served. [Yates] told

                                               6
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 8 of 26 PageID #: 3017




                     me that our lawyer would visit with him just to go over
                     the information and to practice with him to allow him
                     to be successful at keeping his story as straight as
                     possible.

                     [Yates] told me he was focusing the blame on his
                     codefendants. [Yates] told me even though the two
                     girls of whom he was going against on his case, he
                     said they really had nothing to do with the bank
                     robbery. He said they both had no clues or idea of
                     what was going on. [Yates] said the two girls only
                     was with them because they thought they was going
                     to get high and drink for free.

                      [Yates] said the less they knew the more advantage
                     he had over them to drive or do whatever he wanted
                     them to do for them both.

(D.I. 243-4 at 8) At the end of the letter, Aiken states: "If by me getting involved in this

case hurts my pending§ 3582(c) (2) or§ 2255 motion, I would and will not speak to

anyone concerning these issues." (D.I. 243-4 at 9)

       B. Rule 33 Analysis

       Rule 33 of the Federal Rules of Criminal Procedure provides that a "court may

vacate any judgment and grant a new trial if the interest of justice so requires." Fed. R.

Crim. P. 33(a). Five requirements must be met before a court may grant a new trial on

the basis of newly discovered evidence:

              (a) the evidence must be in fact newly discovered, i.e.
              discovered since trial; (b) facts must be alleged from which
              the court may infer diligence on the part of the movant; (c)
              the evidence relied on must not be merely cumulative or
              impeaching; (d) it must be material to the issues involved;
              and (e) it must be such, and of such nature, as that, on a
              new trial, the newly discovered evidence would probably
              produce an acquittal.



                                              7
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 9 of 26 PageID #: 3018




United States v. Quiles, 618 F.3d 383, 388-89 (3d Cir. 2010). Failure to satisfy any one

of the aforementioned elements is fatal to a motion for a new trial. See United States v.

Cimera, 459 F.3d 452, 458 (3d Cir. 2006).

      The Government concedes that Aiken's letter is newly discovered since trial, and

also material to the issues involved. (0.1. 243 at 21 n.8) Nevertheless, for the reasons

set forth below, the Court concludes that Aiken's letter does not warrant granting a new

trial, because the letter is only cumulative impeachment evidence and Movants have not

demonstrated that the letter would probably result in an acquittal.

              1. Aiken's letter is merely impeaching and cumulative

       As a general rule, a new trial will not be granted under Rule 33 when the new

evidence is merely cumulative or impeaching. See United States v. Mensah, 434 Fed.

App'x 123, 126 (3d Cir. 2011 ). "Evidence that is impeaching lacks an 'exculpatory

connection' to the defendant's conduct. Cumulative evidence is that which merely

reiterates or reinforces testimony or evidence that the jury has already heard." Id.

Notably, however, newly discovered evidence can warrant a new trial if that evidence,

though not exculpatory, creates severe doubt on the truthfulness of the critical

inculpatory evidence that was introduced at trial. See Quiles, 618 F.3d at 393.

       Reviewing Aiken's letter within the foregoing legal framework demonstrates that it

is both impeaching and cumulative. First, Aiken's letter constitutes impeachment

evidence because it calls into question Yates' testimony and credibility. See United

States v. Whoolery, 625 F. App'x 24, 25-26 (3d Cir. 2015) (finding post-trial affidavit

claiming that the witness lied during trial in order to "get the deal" from the Government;


                                             8
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 10 of 26 PageID #: 3019




was "merely impeachment evidence"); Mensah, 434 F. App'x at 127 (affirming district

court's denial of Rule 33 motion when the impeaching testimony of two inmates went

against a key prosecution witness whose "credibility was already repeatedly

undermined during trial.").

       Second, Aiken's letter is cumulative, because the issue of Yates' credibility was

thoroughly addressed during cross-examination, and the letter merely provides an

additional basis on which to impeach Yates' already questionable credibility. For

instance, during cross-examination, defense counsel asked Yates if he had any

discussions with his own trial counsel about "strategies or things that would give [Yates]

less of a sentence." (0.1. 160 at 161) Although Yates answered "no", further cross-

examination revealed that, through conversations with his trial counsel, Yates

understood that he might "end up receiving a 5K motion" for cooperation that could

result in him receiving his minimum mandatory sentence if he testified truthfully. (D.I.

160 at 161-62) Defense counsel continued to ask Yates about conversations he had

with his own trial counsel and, after the Government objected, defense counsel

provided the following explanation during a sidebar conference:

              I asked about his [Yates'] understanding as to whether he
              was going to be charged. And he indicated that that came
              from [his trial counsel]. And what this shows is, this would
              be part of impeachment for bias, because it's his perception.
              I think what I am going to be hearing him saying is that he's
              not going to end up being charged with these additional
              firearms and with this investigation because of the plea
              agreement that was reached.

(D.I. 160 at 174)



                                            9
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 11 of 26 PageID #: 3020




       As both Judge Sleet (when denying Movants' first Rule 33 motion) and the Third

Circuit (on direct appeal) recognized, defense counsel thoroughly impeached Yates

based on his conflicting accounts of his own drug-dealing (an immaterial issue), and the

jury specifically received an instruction relating to Yates' credibility. (0.1. 178 at 7);

Harmon, 681 F. App'x at 155-56. In fact, defense counsel's strategy of questioning

Yates' motivation for testifying continued throughout cross-examination, culminating in

an extensive discourse between the Government, defense counsel, and the Court

concerning the issue of Yates's credibility and possible perjury in context with his plea

agreement and possible SK motion. (0.1. 163 at 110-120) Near the end of that

discussion, Judge Sleet stated: "I do want to get back to my caution, to both counsel, to

be careful around the use of that legal term, perjury. It is a legal term, one that I don't

intend to give definition to to this jury, and, quite frankly, I don't think is an issue.

Credibility is an issue." (0.1. 163 at 120) Defense counsel replied, "I will not use the

word perjury. I will use 'false testimony.' I will use other terms, such as 'fib,' is at term

that I like to use." (D.I. 163 at 121) Judge Sleet responded, "You can call him a liar,"

and then stated

               Let's make sure, should it come to pass that the Third Circuit
               needs to look at this, what I am saying is that [perjury] is a
               legal term. There has to be -- there is still a fair gap between
               what I perceive to have happened in this courtroom and
               what is actually the definition of perjury.

               We can talk about one particular thing where the witness
               was clearly untruthful, I think, or less than credible, at least.
               That was the discussion about the texting, and whether that
               was a drug transaction or not. He said, "It was my phone."
               He didn't say somebody else has gotten it. The jury is free to


                                               10
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 12 of 26 PageID #: 3021




              conclude that he wasn't credible on that subject, as to
              whether he is a drug dealer.

              But whether he perjured himself? That's a different question,
              I think. But that's fair game. Okay, things like that.

(D.I. 163 at 121)

       The cumulative nature of Aiken's letter is further demonstrated by the fact that,

when denying Movant Harmon's request for judgment of acquittal within Movants' first

Rule 33 motion, Judge Sleet held that there was sufficient evidence to support her

conviction for conspiracy to commit armed bank robbery and her conviction for armed

bank robbery and aiding and abetting. (D.I. 178 at 8) More specifically, Judge Sleet

opined:

              The evidence at trial established that [Movant] Harmon
              drove the getaway vehicle to drop off Yates and Pierce at a
              location convenient to entering the bank with minimal
              detection. [Movant] Harmon then drove to a prearranged
              location to wait for Yates and Pierce to exit the bank and
              [Movant] Harmon drove away from the police in an apparent
              attempt at evading capture. The Government's evidence
              addressed each of the elements of the crimes at issue.
              Thus, the guilty jury verdicts were reasonable in light of the
              evidence presented.

(D.I. 178 at 8) In sum, Aiken's letter constitutes cumulative impeachment evidence and

neither undermines critical inculpatory evidence nor has the requisite exculpatory

connection to the offenses of conviction to warrant a new trial.

              2. Probability of producing an acquittal

       Movants have not demonstrated that "the newly discovered evidence would

probably produce an acquittal" at a new trial, because Aiken's letter is unreliable on

multiple levels. Cimera, 459 F.3d at 458. As an initial matter, "courts ... look upon after

                                            11
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 13 of 26 PageID #: 3022




discovered evidence or recantations with skepticism and do not generally grant new

trials on such grounds." United States v. Meyers, 484 F.2d 113, 116 (3d Cir. 1973); see

Sistrunk v. Rozum, 674 F.3d 181, 191 (3d Cir. 2012) (discounting the letter of a prisoner

witness who admitted to having lied once before); see also United States v. Rodriguez,

673 F. App'x 914, 916-17 (11th Cir. 2016) (disregarding the post-trial affidavit of a

defense witness who contradicted trial testimony as insufficient to support an actual

innocence claim and suspect in terms of delayed presentation); United States v. Austin,

387 F. Supp. 540, 543 (M.D. Pa. 1974) (questioning the reliability of a post-trial affidavit

of a witness's acquaintance without the witness's recantation). Aiken's contention about

the government encouraging Yates to lie in order to convict Movants is highly unreliable

and also fails to diminish the other evidence establishing the elements of the crimes for

which Movants were convicted. See, e.g., Wadlington v. United States, 428 F.3d 779,

782-84 (8th Cir. 2005) (after considering the post-trial affidavits of various individuals

impugning the trial testimony of a cooperating defendant, where one affidavit alleged

that the government stated the individuals could get a reduction in their sentences if

they made something up about Wadlington, the court ultimately concluded, in the

context of an actual innocence claim, that these affidavits did not constitute '"new

reliable evidence' making it more likely than not that no reasonable juror would have

convicted [Wadlington].")

       Beyond the general suspicion post-trial evidence engenders, Aiken's letter is

even more unreliable given its proponent. Aiken pied guilty to multiple gun-related

offenses in federal court in 2014 and, as previously explained, the AUSA in his case


                                             12
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 14 of 26 PageID #: 3023




was the same AUSA who prosecuted the government's case against Movants. Just

weeks before the January 5, 2016 letter he wrote to defense counsel, Aikens filed a§

2255 motion in his own case claiming that "[t]he Government allowed false and

misleading testimony from [other defendants] to be used for the Grand Jury to indict Mr.

Aiken, also the Government forced Mr. Aiken through his Attorney to plead guilty to

false information." (See United States v. Aiken, 13-cr-32-RGA, D.I. 149, Motion to

Vacate Sentence Under 28 U.S.C. § 2255, at 5 (filed Dec. 14, 2015)). The similarity

between the alleged prosecutorial subornation of perjury that Aiken's described in his

own case and the alleged prosecutorial subornation of perjury purportedly described by

Yates as occurring in Movants' case suggests a common tactic on Aiken's part to

promote his own self-interest. (See D.I. 226-1 at 24) Tellingly, Aiken's letter in this

proceeding concludes with a refusal to testify or further speak to anyone should such an

action impact Aiken's own case. 5 (D.I. 226-1 at 25) This qualified statement from a

biased source simply does not meet the standards of reliability sufficient to merit

granting a new trial.

       Finally, weighing Aiken's unreliable letter against the other evidence at trial

demonstrates that its introduction would not likely result in an acquittal, because

Movants were not convicted solely on the basis of Yates' testimony. The defense

theory, ~s expressed through Movant Singletary's testimony, was that Movants were

unaware of the robbery plan and initially accompanied Yates and Pierce only because

they expected to perform an exotic dance for payment. According to Movant Singletary,

5Specifically,
              Aiken states: "If by me getting involved in this case hurts my pending§
3582(c)(2) or§ 2255 motion I would and will not speak to anyone concerning these
issues." (D.I. 226-1 at 25)
                                             13
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 15 of 26 PageID #: 3024




once the robbery was over, she and Movant Harmon were hostages and forced to drive

the getaway car at gunpoint.

       In contrast, Yates testified about Movants' knowing involvement prior to the

crimes, and his description of the post-robbery events as a mutual effort by Movants

and himself to find Pierce and escape from the police was consistent with the

eyewitness testimony of other witnesses. Notably, despite defense counsel's numerous

challenges to Yates' credibility during the trial, the jury found the testimony provided by

Yates and the corroborating witnesses more credible than the defense theory. See,

e.g., Harmon, 681 F. App'x at 156 (3d Cir. 2017) ("Additionally, the government

presented several eyewitnesses, whose testimony, although circumstantial,

corroborated Yates's story and tended to disprove Harmon and Singletary's version of

the events."). The fact that the jury reached its guilty verdict after it was instructed on

the issue of Yates' credibility in the following manner further demonstrates that the

introduction of Aiken's letter would probably not result in an acquittal:

              You have heard evidence that Phillip Yates is an alleged co-
              conspirator, that is, someone who says he participated in the
              crimes charged, has made a plea agreement with the
              government.

              His testimony was received in evidence and may be
              considered by you. The government is permitted to present
              the testimony of someone who has reached a plea bargain
              with the government in exchange for his or her testimony,
              but you should consider the testimony of Phillip Yates with
              great care and caution. In evaluating Phillip Yates's
              testimony, you should consider this factor along with the
              others that I have called to your attention. Whether or not his
              testimony may have been influenced by the plea agreement
              is for you to determine. You may give his testimony such
              weight as you think it deserves.

                                             14
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 16 of 26 PageID #: 3025




              You must not consider Phillip Yates's guilty plea as any
              evidence of the defendants' guilt, that is, either of these
              defendants, as evidence of their guilt. His decision to plead
              guilty was a personal decision about his own guilt. Such
              evidence is offered only to allow you to assess the credibility
              of the witness, Mr. Yates; to eliminate that any concern that
              either of the defendants has been singled out for
              prosecution; and to explain how the witness came to
              possess detailed firsthand knowledge of the events about
              which he testified. You may consider Phillip Yates's guilty
              plea only for these purposes.

                                         *   *    *

              If you believe that a witness knowingly testified falsely
              concerning any important matter, you may distrust the
              witness' testimony concerning other matters. You may reject
              all of the testimony or you may accept such parts of the
              testimony that you believe are true and give it such weight
              as you think it deserves.

(D.I163 at 139-40, 141-42)

       In sum, Aiken's letter, or, if it could be procured, Aiken's testimony against Yates

at trial, simply is not "of such a nature, as that, on a new trial. .. [it] would probably

produce an acquittal." Cimera, 459 F.3d at 458. The information in Aiken's letter

essentially duplicates the already known information concerning Yates' self-interest in

testifying against Movants, the jury was properly instructed that it could consider Yates'

personal interest in assessing credibility, and there was other evidence to support

Yates' testimony regarding the events that occurred after the robbery. Thus, to the

extent Movants seek a new trial on the basis of the allegations in Aiken's letter, the

Court will deny the request.




                                                 15
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 17 of 26 PageID #: 3026




       C. Section 2255 Analysis

       Having concluded that Aiken's letter does not warrant a new trial, the Court now

turns to Movants' allegations that defense and appellate counsel's actions with respect

to Aiken's letter amounted to constitutionally ineffective assistance warranting § 2255

relief. As a threshold matter, the Court must determine if Movants' challenges under §

2255 are moot, since they are no longer in custody or serving any portion of their

sentences. See North Carolina v. Rice, 404 U.S. 244, 246 ("mootness is a jurisdictional

question"); Chong v. Dist. Dir., INS, 264 F.3d 378, 383-84 (3d Cir. 2001). Pursuant to

Article Ill, Section 2, of the United States Constitution, federal courts can only consider

ongoing cases or controversies. Lewis v. Continental Bank, Corp., 494 U.S. 472, 477-

78 (1990); United States v. Kissinger, 309 F.3d 179, 180 (3d Cir.2002) (finding that an

actual controversy must exist during all stages of litigation). "[O]nce a litigant is

unconditionally released from criminal confinement, the litigant [can only satisfy the

case-and-controversy requirement by] prov[ing] that he or she suffers a continuing injury

from the collateral consequences attaching to the challenged act," 6 "that is likely to be

redressed by a favorable judicial decision." Spencer v. Kemna, 523 U.S. 1, 7 (1998).

Notably, however, when a habeas petitioner challenges her underlying conviction, and

she is released during the pendency of her habeas petition, federal courts presume that

"a wrongful criminal conviction has continuing collateral consequences" sufficient to

satisfy the injury requirement. Spencer, 523 U.S. at 8; see Steele v. Blackman, 236

F.3d 130, 134 n. 4 (3d Cir.2001).



6
Kissinger, 309 F.3d at 181.
                                              16
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 18 of 26 PageID #: 3027




       Movants' supervised release expired in July 2018, during the pendency of this

proceeding. Nevertheless, since Movants challenge their underlying convictions, their§

2255 Motion is not moot. The Court will therefore proceed to consider whether

Movants' allegations of ineffective assistance warrant relief under§ 2255.

       As a general rule, ineffective assistance of counsel claims are reviewed pursuant

to the two-pronged standard established in Strickland v. Washington, 466 U.S. 668

(1984). Under the first Strickland prong, Movants must demonstrate that "counsel's

representation fell below an objective standard of reasonableness," with

reasonableness being judged under professional norms prevailing at the time counsel

rendered assistance. Id. at 688. In evaluating an attorney's conduct, a court must avoid

"the distorting effects of hindsight" and must "evaluate the conduct from counsel's

perspective at the time." Id. at 687. Under the second Strickland prong, Movants must

demonstrate a reasonable probability that, but for counsel's error, the outcome of the

proceeding would have been different. Id. at 694; United States v. Nahodil, 36 F.3d

323, 326 (3d Cir. 1994). Both Strickland prongs must be satisfied in order for Movants

to successfully show that defense counsel rendered constitutionally ineffective

assistance, and the Court can choose which prong to address first. See Strickland, 466

U.S. at 668. The Strickland standard is highly demanding and leads to a strong

presumption that counsel's representation was professionally reasonable. See id. at

689.




                                           17
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 19 of 26 PageID #: 3028




                 1. Claim One: Defense counsel's failure to investigate Aiken's letter

       Within four days of Movants' guilty verdicts, defense counsel requested, and

were granted, an extension of time to file post-trial motions pursuant to Federal Rules of

Criminal Procedure 29 and 33. The Order granting the extension stated "[Movants]

shall file any post-conviction motions pursuant to [] [Rules] 29 and 33, on or before

Friday, January 23, 2015." (0.1. 147 at 1; 0.1. 148 at 1) Movant Harmon filed her

motion for acquittal/new trial on January 23, 2015. (0.1.157 in Harmon, 13cr74-03)

Movant Singletary filed her motion for new trial on January 23, 2015. (0.1. 156 in

Singletary, 13cr74-04) The motions were denied on April 28, 2015. (0.1. 178; 0.1. 179)

After sentencing, Movants filed timely notices of appeal in July 2015. (0.1. 194 & 0.1.

195 in Harmon, 13cr74-3; 0.1. 193 & 0.1. 196 in Singletary, 13cr74-4)

       On or around January 11, 2016, after Movants' appeals had been pending

approximately six months, defense counsel for both Movants received Aiken's letter.

(0.1. 243-4 at 3) On January 29, 2016, defense counsel for Movant Harmon filed an       ex
parte motion in this Court seeking an order re-appointing counsel for both Movants to

determine whether the Aiken letter warranted filing a motion for a new trial. (0.1. 243-4

at 3; 0.1. 243-5 at on 2) Counsel were not re-appointed to represent Movants in this

proceeding, and they did not investigate the allegations in Aiken's letter or file motions

for new trial.

       In their first Claim for relief under§ 2255, Movants contend that defense counsel

were ineffective because they failed to investigate the allegations in Aiken's letter and/or

failed to file a Rule 33 motion for new trial based on Aiken's letter. Notably, since


                                             18
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 20 of 26 PageID #: 3029




Aiken's letter was written after trial, Movants do not (and cannot) claim that defense

counsel were ineffective in failing to interview Aiken (whose affiliation with Yates was

unknown) before or during trial, nor do they claim that defense counsel failed to

challenge Yates' credibility during trial. Instead, Movants' argument focuses on the

post-trial consequences of defense counsel's actions.

       With respect to the performance prong of Strickland, defense counsel's

"particular decision not to investigate [further] must be directly assessed for

reasonableness in all the circumstances, applying a heavy measure of deference to

counsel's judgments." Strickland, 466 U.S. at 691. Here, defense counsel timely

followed up on Aiken's contention concerning Yates' alleged post-trial statements by: (1)

asking Aiken to write a letter detailing the content of Aiken's initial telephonic tip (D.I.

242-4 at 2); (2) notifying the Court of the letter and asking for the Court's leave to be

reappointed as trial counsel in order to investigate the appropriateness of filing a Rule

33 motion for new trial (D .I. 226-1 at 38-40; D.I. 243-5 at 2-3); and (3) informing

Movants of their inability to pursue the matter further without reappointment. (See D.I.

226 at 1O; D.I. 226-1 p.27; D.I. 243-5 at 3) These actions were objectively reasonable.

       Defense counsel also acted in an objectively reasonable manner in requesting to

be reappointed as trial counsel and in timely notifying Movants of counsel's inability to

further investigate absent such reappointment. Though the Third Circuit has not directly

decided this issue, most circuits have held that a Rule 33 motion filed after the fourteen-

day window for seeking appellate review is a collateral challenge separate from the

direct appeal; therefore, a defendant's Sixth Amendment right to counsel does not


                                              19
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 21 of 26 PageID #: 3030




automatically attach. See Johnson v. United States, 246 F.3d 655, 658 (6th Cir. 2001 ). 7

Given this precedent, defense counsel's act of seeking reappointment and requesting

clarification of any ongoing duties as appointed counsel at the trial stage was not only

reasonable but prudent.

        With respect to the prejudice prong of Strickland, Movants cannot demonstrate a

reasonable probability that the result of any post-trial proceeding would have been

different but for defense counsel's failure to inquire further into Aiken's letter. On April

8, 2016, defense counsel for Movant Harmon unequivocally informed her that, since

defense counsel had not been reappointed to represent Movants with respect to

pursuing any post-trial motions, counsel could not conduct any investigation into Aiken's

allegations. The relevant excerpt of defense counsel's letter is set forth below:

              As a result of this new information, I wrote a letter to Judge
              Sleet requesting that he reappoint me to investigate Mr.
              Aiken's assertions and to possibly file a new motion for a
              new trial. However, it has been over a month and I have yet
              to be reappointed making it clear that the Court is not going
              to reappoint me in relation to this matter. As such, you are

7 See  also United States v. Williamson, 706 F.3d 405, 417 (4th Cir. 2013) (concluding
that there is no Sixth Amendment right to counsel for a Rule 33 motion filed more than
fourteen days after the district court enters the judgment of conviction, because such a
motion is collateral); United States v. Redd, 562 F.3d 309, 312-13 (5th Cir. 2009) ("A
rule 33 motion filed more [than] ten days after the entry of judgment ... is a collateral
attack and not a direct appeal."); Barnes v. United States, 437 F.3d 1074, 1079 (11th
Cir. 2006) (noting that defendant's "motion for a new trial, even though it was filed while
his direct appeal was pending, did not constitute a continuation or an extension of that
direct appeal, but was ... a collateral motion on his conviction that the district court had
jurisdiction to entertain notwithstanding the fact that [defendant's] direct appeal was
pending"); Trenkler v. United States, 268 F.3d 16, 20 (1st Cir. 2001) ("After final
conviction the appointment of counsel must rest in the discretion of the court."). But see
Kitchen v. United States, 227 F.3d 1014 (7th Cir. 2000) (noting that a defendant has a
Sixth Amendment right to counsel for a Rule 33 motion prior to a decision on the direct
appeal, and concluding that failure to appeal the outcome of a Rule 33 hearing and
consolidate appeals was deficient performance without prejudice).
                                              20
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 22 of 26 PageID #: 3031




              going to need to follow up on this on your own or retain
              another attorney to do so.

              Please understand that while I still represent you on your
              direct appeal before the Third Circuit Court of Appeals, the
              District Court case is closed and my court appointed
              representation is concluded in the District Court.

(D.I. 226-1 at 27)

       In addition to the letter, defense counsel sent Movant Harmon a copy of Movants'

appellate opening brief and appendix, and the Government's answering brief. (D.I 226-

1 at 27-33) Because Movants' appellate opening brief did not mention the allegations in

Aiken's letter, Movants were aware that they either had to obtain new representation to

further investigate Aiken's allegations or investigate the matter themselves.

       Significantly, upon receipt of defense counsel's April 2016 letter, Movants still

had until December 2017 to file a timely Rule 33 motion for new trial based on newly

discovered evidence. See Fed. R. Crim. P. 33 (b)(1) (stating that a Rule 33 motion for

new trial based on newly discovered evidence must be filed within three years of the

verdict). Movants filed the instant combined Rule 33 Motion for New Trial/§ 2255

Motion raising the issue of Aiken's letter on September 25, 2017, months before the

expiration of the deadline applicable to Rule 33 motions. In fact, the Court has just

considered and rejected Movants' contention that Aiken's letter warrants a new trial

under Rule 33's standards. In short, defense counsel's actions did not prejudice

Movants. See United States v. Gray, 878 F.2d 702, 710 (3d Cir. 1989) (stating that

Strickland "standard of proof [for prejudice] is not as high as the standard applied to a

motion for a new trial based on newly discovered evidence under Fed. R. Crim. P. 33").


                                            21
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 23 of 26 PageID #: 3032




Accordingly, the Court will deny Movant's first allegation of ineffective assistance of

counsel as meritless.

               2. Claim Two: Appellate counsel's failure to include Aiken's letter in
                  appeal

        In Claim Two, Movants contend that appellate counsel provided ineffective

assistance by failing to discuss Aiken's letter within their opening briefs on appeal or

otherwise notifying the Third Circuit of the new evidence. (D.I. 226 at 8-12) This

argument is unavailing.

        Claims of ineffective assistance of appellate counsel are evaluated under the

same Strickland standard applicable to trial counsel. See Lewis v. Johnson, 359 F.3d

646, 656 (3d Cir. 2004). An attorney's decision about what issues to raise on appeal is

strategic, 1 and an attorney is not required to raise every possible non-frivolous issue on

appeal. See Jones v. Barnes, 463 U.S. 745 (1983); Smith v. Robbins, 528 U.S. 259,

272 (2000).

        In the appellate context, the test for prejudice under Strickland "is not whether

petitioners would likely prevail upon remand, but whether [the court of appeals] would

have likely reversed and ordered a remand had the issue been raised on direct appeal."

United States v. Mannino, 212 F.3d 835, 844 (3d Cir. 2000); see also Smith, 528 U.S.

at 287-88 (2000) (explaining that the question when determining prejudice in the

appellate context is whether the issues counsel did not raise "were clearly stronger"

than the issues counsel did raise). As previously discussed, the Court has determined

1 SeeAlbrecht v. Horn, 485 F.3d 103, 138 (3d Cir. 2007); Buehl v. Vaughn, 166 F.3d
163, 174 (3d Cir. 1999) (counsel is afforded reasonable selectivity in deciding which
claims to raise without the specter of being labeled ineffective).

                                             22
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 24 of 26 PageID #: 3033




that Aiken's letter constitutes cumulative impeachment evidence that would probably not

produce an acquittal. Given this conclusion, even if Aiken's letter had been introduced

in Movants' appeal, there is no reasonable probability that the outcome of their direct

appeal would have been different. Thus, Movants cannot satisfy Strickland's prejudice

requirement.

       Movants also cannot demonstrate that defense counsel's performance was

objectively unreasonable. Federal Rule of Appellate Procedure 10(e)(2) permits

correction or modification of the record "if anything material to either party is omitted

from or misstated in the record by error or accident." Fed. R. App. P. 10(e)(2). The

Third Circuit Court of Appeals has interpreted the rule to allow "amendment of the

record on appeal only to correct inadvertent omissions, not to introduce new evidence."

In re Adan, 437 F.3d at 388 n.3 (denying supplementation of record with new evidence

not heard by the district court). "The only proper function of a court of appeals is to

review the decision below on the basis of the record that was before the district court."

Fassett v. Delta Kappa Epsilon, 807 F.2d 1150, 1165 (3d Cir. 1986).

       Based on the foregoing, defense counsel properly understood the function of an

appellate court - to consider only the record of the trial court - and, therefore,

reasonably declined to present Aiken's letter to the Third Circuit in the first instance.

Defense counsel also satisfied an objective standard of reasonableness by informing

Movant Harmon that Aiken's letter was not included in the appellate brief. Given these

circumstances, the Court will deny Claim Two because Movants have not satisfied

either prong of the Strickland standard.


                                             23
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 25 of 26 PageID #: 3034




              3. Possible claim of actual innocence

       To the extent Movants assert that Aiken's letter demonstrates their actual

innocence, the argument does not warrant § 2255 relief. Whether or not a freestanding

claim of actual innocence is cognizable on federal habeas review remains an open

question in Supreme Court jurisprudence. See McQuiggin v. Perkins, 569 U.S. 383,

392 (2013) (citing Herrera v. Collins, 506 U.S. 390, 404-05 (1993); Reeves v. Fayette

SC/, 897 F.3d 154, 160 n.4 (3d Cir. 2018). Assuming, arguendo, that a free-standing

claim of actual innocence is cognizable, a movant's burden on any such claim "would

necessarily be extraordinarily high" and "more demanding" than that applied to gateway

actual-innocence claims. Herrera, 506 U.S. at 416; see also Reeves v. Fayette SC/,

897 F.3d 154, 160 n.4 (3d Cir. 2018) (describing hypothetical freestanding actual-

innocence standard as "more demanding" than that applied to gateway actual-

innocence claims). To put Movants' burden of establishing a free-standing claim of

actual innocence in perspective, a gateway actual innocence claim that is asserted in an

effort to overcome the statute of limitations bar for habeas cases will only prevail if it is

based on "new reliable evidence - whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence[] that was not presented

at trial." Schlup v. Delo, 513 U.S. 298, 324 (1995). Aiken's letter, already determined to

be merely cumulative impeachment evidence, does not satisfy the McQuiggan/Sch/up

standard. In addition, there is no indication that Yates has recanted or will recant his

testimony. Hence, on the facts presented, Movants' assertion of actual innocence does

not provide a basis for relief under§ 2255.


                                              24
Case 1:13-cr-00074-CFC Document 253 Filed 03/26/21 Page 26 of 26 PageID #: 3035




IV.    EVIDENTIARY HEARING

       A district court is not required to hold an evidentiary hearing on a motion filed

pursuant to 28 U.S.C. § 2255 if the "motion and the files and records of the case

conclusively show" that the movant is not entitled to relief. 28 U.S.C. § 2255; see also

United States v. Booth, 432 F.3d 542, 545-46 (3d Cir. 2005); United States v. McCoy,

410 F.3d 124, 131 (3d Cir. 2005); Rule 8(a), 28 U.S.C. foll.§ 2255. The record

conclusively demonstrates that Movant is not entitled to relief under§ 2255. Therefore,

the Court concludes that an evidentiary hearing is not warranted.

V.     CERTIFICATE OF APPEALABILITY

       A district court issuing a final order denying a § 2255 motion must also decide

whether to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A

certificate of appealability is appropriate only if the movant "has made a substantial

showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). The movant

must "demonstrate that reasonable jurists would find the district court's assessment of

the constitutional claims debatable or wrong." Slack v. McDaniel, 529 U.S. 473, 484

(2000).

       The Court concludes that Movants' Claims lack merit and is persuaded that

reasonable jurists would not find this assessment debatable. Therefore, the Court will

not issue a certificate of appealability.

VI.    CONCLUSION

       The Court concludes that Movant is not entitled to relief pursuant to Federal Rule

of Criminal Procedure 33 or 28 U.S.C. § 2255. An appropriate Order will issue.


                                            25
